UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 3D SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34220 95-4431352 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 333 Three D Systems Circle Rock Hill, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (803) 326-3900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 15, 2012, we held our annual meeting of stockholders. At the annual meeting, our stockholders: (i)elected the whole Board of Directors to serve until the next annual meeting and until their successors are duly elected and qualified; and (ii)ratified the selection of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2012. A total of 46,865,204 shares of Common Stock were present in person or by proxy at the meeting, representing approximately 91.95% of the voting power of the Company entitled to vote. The votes cast on the matters that were brought before the annual meeting, including non-votes where applicable, were as set forth below: Number of Votes In Favor Withheld Non-Votes Nominees for Election to Board of Directors: William E. Curran Charles W. Hull Jim D. Kever G. Walter Loewenbaum, II Kevin S. Moore Abraham N. Reichental Daniel S. Van Riper Karen E. Welke For Against Abstentions Ratification of BDO USA, LLP as our Independent Registered Public Accounting Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 3D SYSTEMS CORPORATION Date: May 16, 2012 By:/s/ Andrew M.Johnson (Signature) Name:Andrew M. Johnson Title:Vice President, General Counsel and Secretary
